[Cite as Gentile v. Ackerman, 2017-Ohio-798.]



                            STATE OF OHIO, MONROE COUNTY
                                 IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

ANTHONY M. GENTILE, et al.                      )
                                                )
        PLAINTIFFS-APPELLEES                    )
                                                )            CASE NO. 14 MO 0004
VS.                                             )
                                                )                   OPINION
GEORGE ACKERMAN, et al.                         )
                                                )
        DEFENDANTS-APPELLANTS                   )

CHARACTER OF PROCEEDINGS:                       Civil Appeal from the Court of Common
                                                Pleas of Monroe County, Ohio
                                                Case No. 2012-110

JUDGMENT:                                       Reversed and Remanded.

APPEARANCES:
For Plaintiffs-Appellees                        Attorney Craig Sweeney
                                                122 North Main Street
                                                Woodsfield, Ohio 43793

For Defendants-Appellants                       Attorney Gregory Brunton
                                                65 East State Street, 4th Floor
                                                Columbus, Ohio 43215-4227

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                Dated: March 6, 2017
[Cite as Gentile v. Ackerman, 2017-Ohio-798.]
DeGENARO, J.

        {¶1}    Defendants-Appellants, George Ackerman, et al., appeal the trial
court's decision applying the 1989 version of R.C. 5301.56, Ohio's Dormant Mineral
Act, and granting judgment in favor of Plaintiff-Appellees, Anthony Gentile, et al.
        {¶2}    It was error for the trial court to resolve this action by applying the 1989
version of R.C. 5301.56 as the Ohio Supreme Court recently held the 2006 version
controls. Accordingly, the judgment of the trial court is reversed, and the case
remanded for the trial court to apply the 2006 version of R.C. 5301.56, pursuant to
the Ohio Supreme Court's recent rulings regarding the DMA.
        {¶3}    Appellees are the surface owners of certain real property in Monroe
County. In 2012, Appellees filed an original and amended complaint pursuant to the
Ohio Marketable Title Act, R.C. 5301.47-5301.55 and the 1989 version of R.C.
5301.56, asserting that the DMA operated to have the severed oil and gas interests
of Appellees deemed abandoned. Central to the parties' dispute was whether the
1989 or 2006 version of R.C. 5301.56 controlled resolution of the case.
        {¶4}     After a procedurally complex path, on February 27, 2014, the trial court
granted judgment in favor of Appellees; in doing so the trial court applied the 1989
version of R.C. 5301.56 only, further finding that all "remaining arguments and
positions [raised by the parties] to be moot." This appeal was stayed pending the
Ohio Supreme Court's decision in multiple cases regarding, inter alia, whether the
1989 or the 2006 version of R.C. 5301.56 controls.
        {¶5}    In Corban v. Chesapeake Exploration, L.L.C., Slip Opinion No. 2016-
Ohio-5796 (Sept. 15, 2016), ¶ 2, the Court held "the 2006 version of the Dormant
Mineral Act, which is codified at R.C. 5301.56, applies to all claims asserted after
June 30, 2006[.]" On November 2, 2016, this case was returned to the active docket.
        {¶6}    In their sole assignment of error, Appellants assert:

        The trial court erred in granting appellees' motion for summary
        judgment and denying appellants' motion for summary judgment.

        {¶7}    In Corban       the Ohio Supreme Court held the 2006 version of R.C.
                                                                                -2-


5301.56 controlled, reasoning in pertinent part:

               In accord with this analysis, we conclude that the 1989 law was
       not self-executing and did not automatically transfer ownership of
       dormant mineral rights by operation of law. Rather, a surface holder
       seeking to merge those rights with the surface estate under the 1989
       law was required to commence a quiet title action seeking a decree that
       the dormant mineral interest was deemed abandoned.
       ***
               Dormant mineral interests did not automatically pass by
       operation of law to the surface owner pursuant to the 1989 law. Thus,
       as of June 30, 2006, any surface holder seeking to claim dormant
       mineral rights and merge them with the surface estate is required to
       follow the statutory notice and recording procedures enacted in 2006 by
       H.B. 288. These procedures govern the manner by which mineral rights
       are deemed abandoned and vested in the surface holder and apply
       equally to claims that the mineral interests were abandoned prior to
       June 30, 2006.

Id. at ¶ 28, 31.
       {¶8}    This case was filed with the trial court well after June 30, 2006.
Granting judgment in favor of Appellees, the trial court only discussed and relied
upon facts within the 20 years prior to the effective date of the 1989 version, or within
the three-year statutory grace period ending March 22, 1992, and applied its
interpretation of the 1989 version of R.C. 5301.56 to those facts. There was no
discussion of the law or the facts relative to the 2006 version.
       {¶9}    Pursuant to Corban, the trial court erred by applying the 1989 version
and granting judgment in favor of Appellees on that basis.
       {¶10} The fact that Appellees brought their complaint under the 1989 version
of the statute does not change the outcome. In Albanese v. Batman, Slip Opinion No.
                                                                            -3-


2016-Ohio-5814, ¶ 16-22 (Sept. 15, 2016), the Ohio Supreme Court concluded that
the 2006 version of R.C. 5301.56 applied, notwithstanding the fact that plaintiffs'
claims were originally framed under the 1989 version.
      {¶11} Accordingly, Appellants' sole assignment of error is meritorious. The
judgment of the trial court is reversed, and the case remanded for the trial court to
apply the 2006 version of R.C. 5301.56 pursuant to the Ohio Supreme Court's recent
rulings regarding the DMA, including, inter alia, Corban.



Donofrio, J., concurs.

Robb, P. J., concurs.